DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/3/2021 wherein claims 1 and 7 have been amended and claim 20 has been cancelled.
Claims 1-7, 9, 12, 13, 15-17 and 22 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 2/3/2021 overcomes the rejection of claims 1-7, 9, 12, 13, 15-17, 20 and 22 made by the Examiner under 35 USC 103 over Gding et al. (US 2011/0117032) in view of Lu et al. (US 614310). This rejection is withdrawn because Giding requires the presence of a quaternary ammonium compound which is presently excluded from the claims.  

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12, 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287).
Avery provides a hard surface cleaning composition.
The composition is to comprise an amphoteric surfactant such as cocamidopropyl betaine and decyl betaine (see [0033]) (see instant claims 1, 2, 5, 9, 16 and 17) wherein the surfactant is present in an amount of between 0.5-2% (see [0031]) (see instant claim 7). The composition is to also comprise a disinfecting quaternary ammonium compound such as dimethyl didecyl ammonium chloride, alkyl dimethyl ethylbenzyl ammonium chloride and alkyl dimethyl benzylammonium chloride (see [0024]) (it is noted that decyl is a C10; see instant claim 12) wherein the disinfecting quaternary ammonium is present in an amount of 0.1-2% (see [0023]).  The ratio of antimicrobial quaternary ammonium compound to the amphoteric surfactant is seen as substantially overlapping with the range of instant claim 1 (1:0.2 to 1:10). See MPEP 2144.05(I) as it pertains to the obviousness of ranges. The composition may also include a pH adjusting agent such as sodium hydroxide (see Example 1/Table 1). It is noted that Applicant’s specification identifies sodium hydroxide as a “pH builder”. The formulation may also comprise a chelating agent (EDTA) (see Example 1/Table 1) (see instant claim 7) as well as nonionic ethoxylated alcohol surfactants (see [0032]) (see instant claim 7). Example 1/Table 1 uses water 
Avery fails to teach their disinfectant composition as having a pH of greater than 9. 
Napolitano is directed to a nonwoven wipe (see instant claim 22) composition wherein the wipe is impregnated with an aqueous composition comprising a quaternary ammonium salt so as to disrupt the cell membrane of bacteria causing it to die (see [0033]). The quaternary ammonium compound is to have the following formula: 
    PNG
    media_image1.png
    108
    129
    media_image1.png
    Greyscale
wherein R1 and R2 are straight or branched hydrocarbon chains having from 1-7 carbon atoms (preferably methyl for both); R3 is a hydrocarbon having from 8-20 carbon atoms or a benzyl group; R4 is a hydrocarbon having from 8-20 carbon atoms (see [0033]); and X may be chloride.  Avery’s composition may also include an amphoteric surfactant (see [0045]) (see instant claim 1) in an amount ranging from 0.01 to 0.5% (see [0046]).  Like Avery, the composition is to also comprise a pH adjusting agent (see [0048]) such as sodium hydroxide (see [0052]) wherein the final disinfectant composition is to have a pH between 9.5-10.5 (see [0051]) (see instant claim 1). Given how similar Avery and Napolitano are, it would have been obvious to use a similar pH in Avery’s composition with a reasonable expectation for success in killing unwanted microorganisms. 
As it pertains to producing a premoistened wipe as recited by instant claim 15, it would have been obvious to modify Avery such that Avery’s disinfectant composition was presented on a wipe so as to produce a premoistened wipe so as readily facilitate cleaning of a target surface. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287) as applied to claims 1-6, 9, 12, 15-17 and 22 above, and further in view of Weser et al. (US 2014/0298598).
Avery and Napolitano fail to teach the pH builder as comprising a silicate.
Weser is directed to a dye composition intended for treatment of hair. The composition is to comprise an alkalinizing agent which may be selected from magnesium carbonate, sodium hydroxide, potassium hydroxide, sodium silicate and triethanolamine (see [0133]). Given that the Avery and Napolitano both use alkalinizing agents for their disinfecting compositions, it would have been obvious to utilize other known alkalinizing agents, such as sodium silicate, with a reasonable expectation for success in raising the pH of the composition to a desired level.  The simple substitution for one known element for another to obtain predictable results is indicia of obviousness. See MPEP 2143(I)(B).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287) as applied to claims 1-6, 9, 12, 15-17 and 22 above, and further in view of Giding et al. (US 2011/0117032; of record).
Avery and Napolitano fails to teach the disinfecting composition being in a concentrated form.
Giding is directed to an aqueous sanitizing composition comprising a cationic detergent such as dodecyl dimethyl ammonium chloride (dialkyl dimethyl ammonium) (see claim 4) and an amphoteric surfactant such as cocamidopropyl betaine (see claim 20), wherein the composition is to have a pH of 10 (see instant claim 1). The cationic surfactant is to be present in an amount of from 5-12% by weight and the betaine is present from 5-18% by weight (see Table at [0036]). The composition may also include non-ionic surfactants such as alkyl ethoxylates (see [0047]) and one or more chelating agents (see abstract) (see instant claim 7). The composition may be formulated as a concentrated composition and then diluted prior to use to achieve a final antimicrobial aqueous composition (see [0086]) (see instant claim 13). It would have been obvious to modify Avery and Napolitano such that the composition was in the form of a concentrate. Alternatively, the antimicrobial composition maybe impregnated into a non-woven wipe (see [0040] and claim 26) (see instant claim 22). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611